Registration Nos. 333-108229 811-21419 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [x] Pre-Effective Amendmet No. [] Post-Effective Amendment No. 11 [x] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [x] Amendment No. 14 [x] (Check appropriate box or boxes.) HENNESSY SPARX FUNDS TRUST (Exact Name of Registrant as Specified in Charter) 7250 Redwood Blvd.Suite 200Novato, California (Address of Principal Executive Offices) (ZIP Code) (800) 966-4354 (Registrant’s Telephone Number, including Area Code) Neil J. Hennessy Copy to: Hennessy Advisors, Inc. Richard L. Teigen 7250 Redwood Blvd. Foley & Lardner LLP Suite 200 777 East Wisconsin Avenue Novato, California94945 Milwaukee, Wisconsin 53202-5306 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering:As soon as practicable after the Registration Statement becomes effective. It is proposed that this filing become effective (check appropriate box): £immediately upon filing pursuant to paragraph (b) £on (date) pursuant to paragraph (b)
